Exhibit 10.1 Execution Version $850,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of September 15, 2015 among CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC., as Borrowers, rush enterprises, inc., as THE BORROWER REPRESENTATIVE, The Lenders, and GE Capital Commercial Inc., as Administrative Agent and Collateral Agent ♦ ♦ ♦ ge capital markets, inc., as Sole Lead Arranger and Bookrunner TABLE OF CONTENTS ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 1 Section 1.1Defined Terms 1 Section 1.2UCC Terms 18 Section 1.3Accounting Terms and Principles 18 Section 1.4Interpretation 19 ARTICLE 2 REVOLVING CREDIT FACILITY 19 Section 2.1The Revolving Credit Facility 19 Section 2.2Borrowing Procedures 22 Section 2.3Refinancing Swing Loans 25 Section 2.4Reallocation of Loans 26 Section 2.5Reduction and Termination of the Commitments 27 Section 2.6Repayment of Loans 27 Section 2.7Optional Prepayments 29 Section 2.8Mandatory Repayments 29 Section 2.9Interest; Fees 30 Section 2.10Delayed Payment Privilege 31 Section 2.11Settlement Dates 34 Section 2.12Application of Payments 34 Section 2.13Payments and Computations 36 Section 2.14Evidence of Debt 37 Section 2.15Suspension of LIBOR Rate Option 39 Section 2.16Breakage Costs 39 Section 2.17Taxes 40 Section 2.18Substitution of Lenders 42 Section 2.19Incremental Commitments B 43 ARTICLE 3 SECURITY INTEREST 43 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 44 Section 4.1Corporate Existence; Compliance with Law; Line of Business 44 Section 4.2Loan 45 Section 4.3Ownership of Group Members 45 Section 4.4Financial Statements 45 Section 4.5Material Adverse Effect 46 Section 4.6Solvency 46 Section 4.7Litigation 46 Section 4.8Taxes 46 Section 4.9Margin Regulations 46 Section 4.10No Burdensome Obligations; No Defaults 46 Section 4.11Investment Company Act; Public Utility Holding Company Act 46 Section 4.12Full Disclosure 47 Section 4.13Patriot Act 47 Section 4.14Collateral 47 ARTICLE 5 FINANCIAL COVENANTS 47 ARTICLE 6 REPORTING COVENANTS 48 Section 6.1Financial Statements 48 Section 6.2Other Events 49 Section 6.3Copies of Notices and Reports 49 Section 6.4Other Information 50 ARTICLE 7 AFFIRMATIVE COVENANTS 50 Section 7.1Maintenance of Corporate Existence 50 Section 7.2Compliance with Laws, Etc 50 Section 7.3Payment of Obligations 50 Section 7.4Maintenance of Property 50 Section 7.5Maintenance of Insurance 51 Section 7.6Keeping of Books 51 Section 7.7Access to Books and Property 51 Section 7.8Use of Proceeds 52 Section 7.9Future Borrowers 52 ARTICLE 8 NEGATIVE COVENANTS 53 Section 8.1Liens 53 Section 8.2Fundamental Changes 53 Section 8.3Change in Nature of Business 53 Section 8.4Transactions with Affiliates 53 Section 8.5Modification of Certain Documents; Change in Jurisdiction of Organization 53 Section 8.6Accounting Changes; Fiscal Year 54 ii Section 8.7Margin Regulations 54 ARTICLE 9 EVENTS OF DEFAULT 54 Section 9.1Definition 54 Section 9.2Remedies 56 ARTICLE 10 THE ADMINISTRATIVE AGENT 56 Section 10.1Appointment and Duties 56 Section 10.2Binding Effect 57 Section 10.3Use of Discretion 58 Section 10.4Delegation of Rights and Duties 58 Section 10.5Reliance and Liability 58 Section 10.6Administrative Agent Individually 59 Section 10.7Lender Credit Decision 60 Section 10.8Expenses; Indemnities 60 Section 10.9Resignation of Administrative Agent 61 Section 10.10Release of Collateral or Guarantors 62 ARTICLE 11 MISCELLANEOUS 62 Section 11.1Amendments, Waivers, Etc 62 Section 11.2Assignments and Participations; Binding Effect 64 Section 11.3Costs and Expenses 65 Section 11.4Indemnities 66 Section 11.5Survival 67 Section 11.6Limitation of Liability for Certain Damages 67 Section 11.7Lender-Creditor Relationship 67 Section 11.8Right of Setoff 67 Section 11.9Sharing of Payments, Etc 67 Section 11.10Marshaling; Payments Set Aside 68 Section 11.11Notices 68 Section 11.12Electronic Transmissions 69 Section 11.13GOVERNING LAW 70 Section 11.14JURISDICTION 70 Section 11.15WAIVER OF JURY TRIAL 71 Section 11.16Severability 71 Section 11.17Execution in Counterparts 71 Section 11.18Entire Agreement 71 iii Section 11.19Use of Name 72 Section 11.20Non-Public Information; Confidentiality 72 Section 11.21Actions in Concert 73 Section 11.22Patriot Act Notice 73 Section 11.23Amendment and Restatement; No Novation 73 Section 11.24Reaffirmation of Guaranty 74 ARTICLE 12 CROSS-GUARANTY 74 Section 12.1Cross-Guaranty 74 Section 12.2Waivers by Borrowers 75 Section 12.3Benefit of Guaranty 75 Section 12.4Subordination of Subrogation, Etc 75 Section 12.5Election of Remedies 75 Section 12.6Limitation 76 Section 12.7Contribution with Respect to Guaranty Obligations 76 Section 12.8Liability Cumulative 77 Exhibits Exhibit A - Form of Assignment Exhibit B-1 - Form of Request for Equipment Loan Borrowing Exhibit B-2 - Form of Request for Working Capital Loan Borrowing Exhibit C - Form of Compliance Certificate Schedules Schedule I - Commitments Schedule II - Lender Addresses for Notice Schedule 1.1 Immaterial Subsidiaries Schedule 4.2 - Consents and Approvals Schedule 4.3 - Group Members iv This Second Amended and Restated Credit Agreement, dated as of September 15, 2015 (this “ Agreement ”), is entered into among Rush Truck Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of Oregon, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc., Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush Truck Centers of Nevada, Inc. and Rush Truck Centers of Kentucky, Inc., each a Delaware corporation and Rush Truck Centers of Texas, L.P., a Texas limited partnership (collectively, the “ Borrowers ” and individually a “ Borrower ”), Rush Enterprises, Inc., a Texas corporation (“ Holdings ” or the “ Borrower Representative ”), the Lenders (as defined below) from time to time parties hereto and GE Capital Commercial Inc., as administrative agent and collateral agent for the Lenders (in such capacity, and together with its successors and permitted assigns, the “ Administrative Agent ”). The parties hereto agree that the Amended and Restated Credit Agreement, dated as of January 31, 2012, by and among certain of the Borrowers, Holdings, certain of the Lenders and the Administrative Agent (as amended prior to the date hereof, the “ Original Credit Agreement ”) is amended and restated in its entirety as follows: ARTICLE 1 Definitions, Interpretation and Accounting Terms Section 1.1Defined Terms . As used in this Agreement, the following terms have the following meanings: “ Account ” has the meaning specified in Article 3
